UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4399
KEITH G. MARTIN, a/k/a Beach Boy,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                            (CR-97-943)

                  Submitted: September 30, 2002

                      Decided: October 23, 2002

    Before WILKINS, NIEMEYER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Keith G. Martin, Appellant Pro Se. Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston,
South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MARTIN
                              OPINION

PER CURIAM:

   Keith G. Martin was convicted by a jury of conspiracy to possess
with the intent to distribute and to distribute cocaine and cocaine base,
21 U.S.C. § 846 (2000), and possession with the intent to distribute
cocaine and cocaine base (two separate counts), 21 U.S.C. § 841(a)
(2000). Martin was sentenced to 365 months’ imprisonment for con-
spiracy to possess with the intent to distribute and to distribute
cocaine and cocaine base, 240 months for possession with the intent
to distribute cocaine, 365 months for possession with intent to distrib-
ute cocaine base, and 12 months for contempt, only the latter to run
consecutively. While his appeal was pending in this court, the
Supreme Court decided Apprendi v. New Jersey, 530 U.S. 466 (2000).
Defendant’s counsel, however, did not at any time file a supplement
raising any Apprendi issue. On direct appeal, this court affirmed Mar-
tin’s drug-related convictions, but vacated Martin’s criminal contempt
conviction, finding no certification or other indication that the contu-
macious conduct occurred in the actual presence of the judge, and
remanded to the district court for proceedings consistent with Fed. R.
Crim. P. 42(b). United States v. Martin, No. 99-4295, 2001 WL
22910 (4th Cir. Jan. 10, 2001) (unpublished).

   At resentencing, on remand, the district court vacated the contempt
conviction, but reimposed the same sentence that was initially given
with regard to the other convictions. Defense counsel raised no other
issues, except as to whether Martin would get credit for time already
served. The amended judgment was entered on May 11, 2001, again
sentencing Martin to 365 months for conspiracy to possess with intent
to distribute and distribution of cocaine and cocaine base, 240 months
for possession with intent to distribute cocaine, and 365 months for
possession with intent to distribute cocaine base, all to run concur-
rently. Martin, proceeding pro se, now appeals from the amended
judgment.

   On appeal, Martin first contends that the district court failed to
apply the rule announced in Apprendi during resentencing. Specifi-
cally, he maintains that because the indictment against him did not
specify any particular threshold quantity and was therefore not sub-
                       UNITED STATES v. MARTIN                         3
mitted to a jury, his 365-month sentence exceeds the 20-year statutory
maximum of 21 U.S.C. § 841(b)(1)(C) (2000), as explained in United
States v. Promise, 255 F.3d 150, 156 (4th Cir. 2001) (en banc), cert.
denied, 122 S. Ct. 2296 (2002). Second, Martin argues that the district
court could correct this plain error under Fed. R. Crim. P. 35. Third,
Martin maintains that counsel was ineffective for failing to move to
correct the illegal sentence at resentencing.

   Because the indictment did not properly charge Martin with an
aggravated drug offense sufficient to support his sentence and
because Martin did not object to his sentence below, this court
reviews for plain error whether Martin’s enhanced sentence was erro-
neous. United States v. Cotton, 122 S. Ct. 1781, 1785 (2002). To find
plain error, this Court must find that an error occurred, that the error
was plain, and that the error affected Martin’s substantial rights.
Promise, 255 F.3d at 154. If the first three conditions are met, correc-
tion of the error remains within this court’s discretion, which the court
should not exercise unless the error seriously affects "the fairness,
integrity, or public reputation of judicial proceedings." Id. We
assume, without deciding, that an Apprendi claim could have been
raised for the first time at resentencing.

  We need not, however, conduct the plain-error analysis that was
conducted in Cotton because in this case, there are multiple counts of
conviction, and the Sentencing Guidelines require the sentencing
court to impose consecutive sentences to the extent necessary to
achieve a sentence within the guidelines range. U.S. Sentencing
Guidelines Manual § 5G1.2(d) (2000); United States v. White, 238
F.3d 537, 542-43 (4th Cir.), cert. denied, 528 U.S. 1074 (2001).

   Martin was convicted of multiple violations of 21 U.S.C. §§ 841
and 846. The sentences he seeks to appeal do not exceed, in the
aggregate, the applicable statutory maximum penalties even if 20
years were the maximum on each count. Martin was subject to a max-
imum sentence of 60 years (3 counts multiplied by 20 years maxi-
mum for each count), i.e. 720 months. See 21 U.S.C. § 846 (providing
that a drug trafficking conspiracy is subject to the same penalty as the
offense intended by the conspiracy). The sentence imposed is valid
under the stacking reasoning this court articulated in White because
the aggregate statutory maximum for each count is 720 months, while
4                      UNITED STATES v. MARTIN
Martin’s concurrent sentences total only 365 months, which was
within the guideline range of 292-365 months. Under White, such
stacking, even if not expressly articulated, does not violate Martin’s
substantial rights, and therefore his sentence was proper. White, 238
F.3d at 541-43. In light of this disposition, we find it unnecessary to
address Martin’s claim regarding the district court’s ability to recog-
nize the error under Fed. R. Crim. P. 35, and his ineffective assistance
of counsel claim. See United States v. DeFusco, 949 F.2d 114, 120
(4th Cir. 1991) (generally, claims of ineffective assistance of counsel
will not be considered on direct appeal unless counsel’s ineffective-
ness conclusively appears on the face of the record).

   Accordingly, we affirm Martin’s sentence. We dispense with oral
argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED